DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 2 October 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is currently pending and has been examined.  The Information Disclosure Statement filed 6 February 2020 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim as a whole recites certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claim 1 is focused to a statutory category namely a system set.
Step 2A:  Prong One: Claim 1 recites limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:

“assigning an agent corresponding to discrete decision points and assigning a scope based on a facility topology; 
training the agent to learn a decision policy which provides a ranking for each of a possible decision that agents can take for a given scenario at any point in time; 
wherein the ranking is determined during a training phase by selecting actions that maximize one or factors of a global reward, the global reward accumulating the value of all facility operations over a duration of a scheduling period” 

	The claim as a whole recites certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). This claim falls under the categories: (a) Mathematical concepts– mathematical relationships, (b) Certain methods of organizing human activity – fundamental economic principles or practices; sales activities or behaviors; business relations); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  The limitations of the claim does not transform the abstract idea that they recite into patent-eligible subject matter because the claim simply instructs the practitioner to implement the abstract idea using generally-recited computer components.  Here it appears an agent is being trained for something while using a general purpose computer and being ranked during a training phase in a facility. 
Prong Two:  Claim 1: The judicial exception is not integrated into a practical application because the claims as a whole describes how to generally rank an agent during a training process or phase.  Nothing in the claim elements precludes the steps from practically being performed as (a) Mathematical concepts– mathematical relationships, (b) Certain methods of organizing human activity – fundamental economic principles or practices; sales activities or behaviors; business relations); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ Specification ¶’s 82-86) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claim contains computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  The limitations of the claim does not transform the abstract idea that they recite into patent-eligible subject matter because the claim simply instructs the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “processor; computer-executable code; modules; software”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an  high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). This claim recites only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claim utilizes a computer or other machinery (e.g., see Applicant Specification ¶’s 96-100) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system 200” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the Examiner notes that the first and second limitations comprise limitations reciting:  “assigning…” and “training…” but there is/are no end result(s) for the claim based on these “incomplete and indefinite” limitations nor is there a clear understanding as to what the .
Claim1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following words are considered indefinite from Claim 1:  “discrete; possible; scenario; can; global reward”.  The claim also recites “…maximize one or factors…”.   Was this limitation meant to recite “one or more”?  For examination purposes, the Examiner will interpret these limitations in the most reasonable and broadest interpretation.  Clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aylott et al. (Aylott) (US 2016/0188769).

With regard to Claim 1, Aylott teaches a system for improving performance comprising (provide a powerful system for design, rating and optimization): a processor, a non-transitory computer-readable medium; wherein said non-transitory computer-readable medium comprises instructions configured and arranged for generating a decision support system using said processor (to form a decision tree) (see at least paragraphs 66, 145, 199-201), said instructions comprising: 

assigning an agent (provide a method of simulating industrial processes which can enable an engineer to determine optimal configuration settings based on a set of rules and/or given conditions without having to physically carry out experiments; user) corresponding to discrete decision points (decision tree analysis) and assigning a scope based on a facility topology (industrial processes) (see at least paragraphs 4, 11, 220, 358); 

training the agent to learn a decision policy (decision tree analysis) which provides a ranking for each of a possible decision that agents can take (The user then adds a reporting activity to the workflow that compares the two sub-workflows and ranks them on number of flowsheet non-convergences, average total energy for the 3 feed rates, average n-butane purity in the overheads and gives a weighting of 50% to convergence, 30% to energy and 20% to purity) for a given scenario at any point in time (time series; time dependent property)  (see at least paragraphs 5-11, 358-362); 

wherein the ranking is determined during a training phase by selecting actions (The workflow causes execution of the simulation of the models and the user is presented with a clear ranked choice of design that maximize one or factors of a global reward), the global reward accumulating the value of all facility operations over a duration of a scheduling period (For accuracy and analysis of merit the rule may specify a period of time, cost information and/or revenue information in relation to a resource input, a resource output, an operating expenditure and/or a capital expenditure, and applying the rule may comprise .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “System for training an agent”.

 
Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623